DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Anderson (US 6,298,401 B1) and Nellans (US 2012/0079174 A1) discloses a centralized object-oriented memory device including at least one physical memory; and a plurality of hardware clients configured to communicate, directly, with the centralized object-oriented memory device via object-oriented message transactions, the centralized object-oriented memory device effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory, the centralized object-oriented memory device configured to (i) employ a first FIFO object of the pair of FIFO objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) employ a second FIFO object of the pair of FIFO objects to effect communication from the second hardware client to the first hardware client. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile 
Regarding claim 15, none of the prior arts Anderson (US 6,298,401 B1) and Nellans (US 2012/0079174 A1) discloses communicating, directly, by a centralized object-oriented memory device, with a plurality of hardware clients via object-oriented message transactions, the centralized object-oriented memory device including at least one physical memory, a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory; and effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and the pair of FIFO objects, the effecting including employing, at the centralized object-oriented memory device, (i) a first FIFO object of the pair of FIFO objects to effect communication from a first hardware client of the plurality of hardware clients to a second hardware client of the plurality of hardware clients and (ii) a second FIFO object of the pair of FIFO objects to effect communication from the second hardware client to the first hardware client. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
claim 29, none of the prior arts Anderson (US 6,298,401 B1) and Nellans (US 2012/0079174 A1) discloses a plurality of object-oriented memory devices capable of inter-object-oriented- memory-device communication; and a plurality of hardware clients, each hardware client of the plurality of hardware clients configured to communicate, directly, to a respective object-oriented memory device of the plurality of object oriented memory devices via object-oriented message transactions, the inter-object-oriented-memory-device communication effecting inter- - 29 - 3406073.v1DocketNo.: MP13113-3 hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface.
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
Regarding claim 30, none of the prior arts Anderson (US 6,298,401 B1) and Nellans (US 2012/0079174 A1) discloses communicating, at an object-oriented memory device, directly with a hardware client of a plurality of hardware clients via object-oriented message transactions, the object-oriented memory device capable of inter-object-oriented-memory-device communication; and effecting inter-hardware-client communication among the plurality of hardware clients based on the inter-object-oriented-memory-device communications communication and the object-oriented message transactions. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of 
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
Regarding claim 31, none of the prior arts Anderson (US 6,298,401 B1) and Nellans (US 2012/0079174 A1) discloses a centralized object-oriented memory device including at least one physical memory and a hardware controller; and a plurality of hardware clients configured to communicate, directly, with the centralized object-oriented memory device via object-oriented message transactions, the centralized object-oriented memory device effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory, the hardware controller configured to: enable bi-directional communication between a first hardware client and a second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the object-oriented memory device, the object-oriented message transactions including an unsolicited message associated with handles of the pair of FIFO objects; generate the unsolicited message; and broadcast the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of FIFO objects are available for the bi-directional communication. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and 
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
Regarding claim 32, none of the prior arts Anderson (US 6,298,401 B1) and Nellans (US 2012/0079174 A1) discloses communicating, directly, by a centralized object-oriented memory device, with a plurality of hardware clients via object-oriented message transactions, the centralized object-oriented memory device including at least one physical memory and a hardware controller, a pair of first-in first-out (FIFO) objects instantiated in the at least one physical memory; effecting inter-hardware-client communication among the plurality of hardware clients based on the object-oriented message transactions and the pair of FIFO objects, the effecting including enabling, by the hardware controller, bi-directional communication between a first hardware client and a second hardware client of the plurality of hardware clients by managing the pair of FIFO objects, the managing performed intra the object-oriented memory device, the object-oriented message transactions including an unsolicited message associated with handles of the pair of FIFO objects; generating, at the hardware controller, the unsolicited message; and broadcasting the unsolicited message generated to the first and second hardware clients, the unsolicited message indicating that the pair of FIFO objects are available for the bi-directional communication. 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and 
Nellans discloses receiving a command from a memory controller to a non-volatile memory controller over a wire interface by way of a command protocol, the memory controller coupled to one or more processors, the non-volatile memory controller coupled to non-volatile memory media, the command protocol comprising a control path that enables the memory controller to distinguish among different memory modules, the non-volatile memory controller storing data sequentially on the non-volatile memory media to preserve an ordered sequence of memory operations performed on the non-volatile memory media; and executing the command within the non-volatile memory controller in response to determining that the non-volatile memory controller is capable of satisfying the command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SYED A RONI/Primary Examiner, Art Unit 2194